Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Blanks appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35 motion on his behalf, or for a sentence reduction based upon his allegedly substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Blanks, No. 7:04-cr-00076-FL-l (E.D.N.C. Dec. 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.